Citation Nr: 0908514	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-89 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
eczema.

2.  Entitlement to an initial compensable evaluation for the 
period prior to October 6, 2008, for residuals of stress 
fracture, right femoral neck and pubic ramus, and an initial 
evaluation higher than 10 percent for the period beginning on 
October 6, 2008.

3.  Entitlement to an initial compensable evaluation for the 
period prior to October 6, 2008, for residuals of 
cholecystectomy, and an initial evaluation higher than 10 
percent for the period beginning on October 6, 2008.

4.  Entitlement to an initial compensable evaluation for the 
period prior to October 6, 2008, for scar residuals of a 
cholecystectomy, and an initial evaluation higher than 10 
percent for the period beginning on October 6, 2008.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for right labial 
inclusion cyst (also claimed as cysts removal and cyst of the 
left inner thigh).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) for the Atlanta, Georgia RO.

In March 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO, with the exception of the 
issue remanded, completed the additional development as 
directed, granted compensable initial evaluations as noted on 
the cover sheet, but continued to deny an initial compensable 
evaluation for the eczema, and also continued the denial of 
the service connection claims, and returned the case to the 
Board for further appellate review.  The Veteran has 
continued her appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he/she expressly 
indicates otherwise).

For the reasons set forth in the REMAND portion of the 
document below, the issue of entitlement to an initial 
compensable evaluation for residuals of a cholecystectomy is 
REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's eczema has not at any time during the 
appeal period manifested on at least 5 percent but less than 
20 percent of her entire body or on at least 5 percent but 
less than 20 percent of exposed areas.  Neither has systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs been prescribed.

2.  For the period prior to October 6, 2008, the Veteran's 
right femoral neck and pubic ramus stress fractures residuals 
did not manifest with thigh limitation of motion (LOM) on 
extension to 5 degrees, thigh LOM on flexion to 45 degrees or 
more, inability to cross legs, or the inability to toe-out 
more than 15 degrees.

3.  For the period beginning on October 6, 2008, the 
Veteran's right femoral neck and pubic ramus stress fractures 
residuals have not manifested with thigh LOM on flexion to 30 
degrees or less or loss of abduction beyond 10 degrees.

4.  The Veteran's scar residual of her cholecystectomy does 
not manifest as a deep scar.

5.  The preponderance of the probative evidence indicates 
that a sinusitis disorder is not related to an in-service 
disease or injury.
6.  The preponderance of the probative evidence shows no 
current labial inclusion cyst on either lower extremity.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable 
evaluation for eczema.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7806 (2008).

2.  The requirements are not met for an initial compensable 
evaluation for the period prior to October 6, 2008, for 
residuals of right femoral neck and pubic ramus stress 
fractures, and an initial evaluation higher than 10 percent 
for the period beginning on October 6, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5255.

3.  The requirements are not met for an initial compensable 
evaluation for the period prior to October 6, 2008, for scar 
residuals of cholecystectomy, and an initial evaluation 
higher than 10 percent for the period beginning on October 6, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804.

4.  A sinusitis disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  A right labial inclusion cyst, also claimed as cysts 
removal and cyst of the left inner thigh, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for the Veteran's eczema, scar 
residuals, and right hip fracture residuals, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision 
of the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

As concerns the service connection claims, the requirements 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  In a May 2004 pre-decision letter, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pursuant to the Board's remand, an August 2008 letter 
reiterated the above notice and also informed the Veteran how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  Further, following 
issuance of the August 2008 letter, the claims were 
readjudicated on a de novo basis.  As a result, any timing-
of-notice error was cured.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).


VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
She was provided the opportunity to present pertinent 
evidence and testimony, and she not only had a meaningful 
opportunity to participate in the adjudication of her claims, 
she in fact availed herself of that opportunity.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
claims.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's eczema and scar and fracture 
residuals.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Historically, as indicated in the Introduction, a September 
2004 rating decision granted service connection for eczema, 
residuals of a right femoral neck and pubic ramus stress 
fractures, and scar residual for cholecystectomy (gall 
bladder removal), and assigned an initial noncompensable 
evaluation for each.  The Board notes a claim the RO received 
from the Veteran in March 2002.  A March 2002 rating 
decision, however, indicates the claim was for VA vocation 
and rehabilitation benefits rather than service connection.  
There is no indication the Veteran disagreed with that fact.  
Thus, as noted in the September 2004 rating decision, it is 
the claim VA received in January 2004 that led to the current 
appeal.

The rating criteria for skin disorders were changed, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,596 
(2002).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
new rating criteria may be applied only from the effective 
date of the change forward, unless the regulatory change 
specifically permits retroactive application.  38 U.S.C.A. 
§ 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  In light of 
the fact that it is the January 2004 claim that is before the 
Board, the prior skin rating criteria are not in issue in 
this appeal.

Eczema.  Eczema is rated under skin disorder criteria 
contained in Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  
Under Code 7806, a noncompensable rating is warranted if less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas are affected; and, no more than topical 
therapy required during the past 12-month period.  A 10 
percent rating is warranted for eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected; or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See id.

The July 2004 general examination report notes the Veteran 
reported dry areas about the size of a half-dollar appeared 
in blotches on her arms and hands.  They itched while 
present, lasted a few weeks, and then resolved.  She pointed 
the examiner to two on her right arm and one small one on her 
left arm, and she noted she used Elidel cream once a day for 
relief.  Physical examination revealed a rash the size of a 
half-dollar on the right arm at the elbow that was scaly and 
erythemic.  There was a yellow scaly area with erythema about 
the size of a quarter in the center of the right forearm.

The examiner did not note a percentage of the Veteran's body 
area that was symptomatic at the examination.  Nonetheless, 
the Board discerns no invasion into the province of medical 
professionals, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), to find the objective findings on clinical 
examination showed less than 5 percent of her total body 
area-or even of her right arm, to be affected.  Thus, as of 
the initial examination, the Board finds the Veteran's eczema 
more nearly approximated a noncompensable evaluation.  
38 C.F.R. § 4.7.  A higher rating was not met or 
approximated, as the affected area did not comprise at least 
5 percent.  The Board notes the Veteran's assertion in her 
Notice of Disagreement that her use of 1% Hydrocortisone 
cream entitled her to a 10 percent evaluation but rejects it 
as contrary to the rating criteria.  The cream described by 
the Veteran is not a systemic corticosteroid but-at most, a 
topical application.

A January 2005 VA entry related to the Veteran's initial 
screening notes her eczema as well controlled with the Elidel 
cream.  The Veteran also reported use of Triamcinolone in the 
past.  In light of the Veteran's hearing testimony that 
described symptomatology more severe than noted in the 
treatment records associated with the claims file, to include 
some 50 percent of her body as impacted by the eczema, the 
Board remanded for another examination.

The October 2008 examination report notes the Veteran 
described a cycle of quite pruritic lesions, which bled upon 
secondary excoriation, that appeared and then resolved within 
days after application of the topical Elidel cream or other 
topical.  They tended to reoccur within a period of weeks to 
months after ceasing use of the topical agent.  She denied 
ever using any oral medication, as well as any tar or light 
treatment.  Neither had she undergone a skin biopsy or 
surgery.  The Veteran also described dry patches on her face, 
upper extremities, and thighs, as well as some bumps on her 
scalp.  She denied any bleeding or pain in the lesions.

Physical examination of the scalp revealed one tiny, less 
than 1 mm, irritated follicle at the right post-auricular 
area.  Otherwise, her scalp was clear.  There was mild 
perioral acne of the face, right greater than left, and neck, 
and her back was clear.  Several freckles were noted, and one 
light-tan 1 cm macule on the chest.  The Veteran's abdomen 
was clear, except for stretch marks and scars, which are 
discussed below.  Examination of the upper and lower 
extremities, including palms, soles, interdigital areas, and 
nails, were clear.  The examiner specifically noted that no 
eczema was noted.

In light of the findings on objective clinical examination, 
the Board is constrained to find that the Veteran's eczema 
continued to more nearly approximate a noncompensable rating.  
A higher rating was not approximated, as no active 
symptomatology was noted at examination.  The Board notes 
that the rating criteria allow for disfigurement of the head, 
face, and neck, and that a compensable rating of 10 percent 
is allowable where at least one characteristic of 
disfigurement is manifested.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  These criteria are not applicable to 
the Veteran's eczema, however, as they address scars, and the 
examiner described the finding on the scalp as an irritated 
follicle.

The Board notes that skin disorders are frequently cyclical-
alternating between symptomatic and asymptomatic.  
Nonetheless, the Board is bound to apply the rating criteria 
based on the medical evidence of record.  The Board also 
acknowledges the Veteran's subjective symptoms, as described 
by her and her husband at the hearing, but the skin rating 
criteria are entirely objective.  Thus, the Board finds the 
preponderance of the evidence shows her eczema to have more 
nearly approximated a noncompensable rating throughout the 
entire appeal period.  38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code. 7806.

Scar residuals.  Applicable scar rating criteria evaluate 
scars as either deep or superficial.  A deep scar is one 
associated with underlying soft tissue damage, Diagnostic 
Code 7801, Note (2), and a superficial scar is the opposite-
one not associated with underlying soft tissue damage.  
Diagnostic Code 7804, Note (1).  Additional pathology that 
impacts an evaluation are the size of the scar and whether is 
causes LOM of a joint.

The Veteran's gall bladder was removed during her active 
service.  The July 2004 examination report notes she 
described the residual scar as located in her umbilical area, 
and that it stuck out, which is the only facet about it that 
bothered her.  She further noted the scar had no pain, 
itching, or other symptomatology, but she was aware of it.  
Physical examination of the abdomen revealed four scars, 
three in the right upper quadrant, all measuring less than 
one inch in length, and one just superior to the umbilicus in 
a vertical fashion, which measured one inch.  The examiner 
noted that all of them were very hard to see, they were 
slightly hypopigmented as compared to surrounding tissue, and 
they were not elevated or depressed.  There were no 
ulcerations, they were all non-tender, and the examiner noted 
they were superficial and not indurated.

A superficial scar that is painful on examination warrants a 
rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  In light of the examiner's finding that none of the 
scars were tender, the veteran's scar residual of her gall 
bladder surgery does not meet or approximate a compensable 
rating.  38 C.F.R. § 4.7.  Neither was there a finding that 
the scar was unstable, that is, a scar that has frequent loss 
of covering of the skin over the scar.  See Diagnostic Code 
7803, Note (1).  Further, all noted scars were less than 144 
square inches (929 square cm) in area.  See Diagnostic Code 
7802.  Thus, neither is a compensable rating warranted on 
that basis.  As of the 2004 examination, the veteran's scar 
residual more nearly approximated a noncompensable rating.  
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804.

The October 2008 examination report notes the Veteran told 
the examiner that the surgical scars caused her mental 
distress in terms of self-image and intimacy, and she 
preferred apparel that covered her abdomen.  She noted she 
even felt self-conscious with her husband.  She also noted, 
however, that the scars did not impact her performance of her 
activities of daily living, drive, perform domestic chores, 
or to go on outings.  Neither did they interfere with her 
school work.  The scars were asymptomatic, except for the one 
at the umbilical area, which could be mildly painful.  On a 
scale of 1 to 10, she assessed it as 2/10-if she bumped into 
something.  Physical examination revealed a well healed, 2 
cm, scar at the epigastric area with some hypopigmentation 
and slight depression but no fixation, retraction, or pain.  
There was one at the mid-right upper quadrant of about 1 cm, 
with the same characteristics as the one at the epigastric 
area.  Also noted was a scar at the right lateral, 1.5 x 1.0 
cm, well healed with the same characteristics as the first 
two.  At the superior portion of the umbilicus was a 1 cm 
well healed scar with slight hypopigmentation and mild pain 
on palpation but no keloid formation or inflammation, 
fixation, or retraction.

In light of the clinical finding of mild pain on palpation, 
the Board finds the Veteran's gall bladder surgical scar 
residual manifested at the compensable rate of 10 percent as 
of the date of the 2008 examination, October 6th.  38 C.F.R. 
§ 4.7.  The effective date for disability compensation as a 
result of direct service connection is the date entitlement 
arose.  See 38 C.F.R. § 3.400(b)(2).  Thus, the Veteran's 
compensable rating applies from October 6, 2008, forward, as 
the preponderance of the probative evidence of record, as 
discussed earlier, shows there was no clinical evidence the 
scar was painful prior to that date.  A higher rating has not 
been met or approximated as of or since October 6, 2008, as 
there is no evidence the Veteran's gall bladder scar residual 
is other than a superficial scar painful on examination.  
38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7804.

Stress fracture residuals.  Historically, the Veteran was 
diagnosed with a right superior pubic ramus and right femoral 
neck stress fracture during her active service, where she was 
treated symptomatically.  The femoral neck fracture, however, 
recurred.

In addition to the legal evaluation standards discussed 
earlier, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

The July 2004 examination report notes the Veteran reported 
she experienced right hip pain about once or twice a week, 
and it lasted about an hour.  As a rule, sitting and taking 
the weight off resolved the pain.  She also noted the 
posterior/anterior muscle groups in her thighs, bilaterally, 
felt tight all the time.  She denied any other 
symptomatology.  Physical examination revealed no erythema, 
heat, or tenderness to palpation.  Range of motion on flexion 
was 0 to 120 degrees, with complaints of pain from 120 to 125 
degrees.  Extension was 0 to 30 degrees, adduction 0 to 20 
degrees, with complaints of pain from 20 to 25 degrees, and 
abduction was 0 to 40 degrees, with complaints of pain from 
40 to 45 degrees.  External rotation was 0 to 60 degrees and 
internal rotation was 0 to 40 degrees.

Diagnostic Codes 5250 to 5255 provide the criteria for rating 
hip and thigh disabilities.  See 38 C.F.R. § 4.71a.  
Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.
Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

VA rating criteria show normal range of motion on flexion of 
the hip as 0 to 125 degrees and on abduction of 0 to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  The RO assigned 
the initial evaluation under Diagnostic Code 5255 which rates 
femur impairment.  In as much as the examiner noted x-rays of 
both hips showed no fracture, dislocation, or arthritis, the 
initial noncompensable evaluation was assigned.  The Board 
finds no basis in the objective findings on examination to 
allow a compensable evaluation for this period, as the 
findings on range of motion show the Veteran's hips to have 
exceeded the values that would support a compensable 
evaluation.

The Board notes the examiner's notations of subjective 
complaints of pain, but there were no findings of objective 
indicia of pain on motion.  While the Veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Thus, the Board finds no factual 
basis for a compensable rating for functional loss due to 
pain under 38 C.F.R. §§ 4.40, 4.45, or 4.59.

The October 2008 examination report notes the Veteran 
reported a constant dull pain in the trochanteric area with 
flare-ups of pain with radiation down to the lateral aspect 
of the leg below the knee, as well as discomfort in the groin 
area.  She could not identify any specific triggering 
activity, and she had noticed some LOM but no particular 
weakness.  She also denied swelling, heat, redness, 
instability, locking, and fatigability.  Her primary 
treatment was Ibuprofen, but occasionally she was able to 
obtain Hydrocodone from her sister-in-law for some flare-ups.  
As at the 2004 examination, she noted her flare-ups lasted 
about a day, and sitting or lying down provided relief.  On a 
scale of 1 to 10, she assessed her flare-up pain as 6 to 7.  
She occasionally used crutches but generally does not need or 
use them, or a brace, cane, or corrective shoes.  She also 
denied having experienced any dislocations or subluxations or 
inflammatory arthritis.  Her current occupation was given as 
a full-time student, and the hip disorder did not limit her 
in her activities of daily living or in taking care of her 
two young children.  While she noted she did not jog or take 
long walks, she was not limited in terms of normal walking 
activities.

Physical examination revealed the Veteran to ambulate with a 
normal heel-to-toe gait without any limp or apparent 
discomfort.  She pointed the examiner to her inguinal or 
lower groin area as the area of her discomfort, but the 
examiner felt no masses on palpation, though she was a little 
tender to pressure in the area, as well as to direct pressure 
over the greater trochanter.  The examiner noted ROM testing 
was conducted at least three times-both actively and 
passively.  Examination on ROM revealed left hip flexion of 0 
to 130 degrees and 0 to 120 degrees on the right, with no 
pain noted.  Extension of the left hip was 0 to 30 degrees 
and 0 to 20 degrees on the right, with no complaints of pain.  
Adduction was 0 to 25 degrees on the left and 0 to 20 degrees 
on the right, with no complaints of pain.  Left hip abduction 
was 0 to 45 degrees, and the right hip abducted 0 to 20 
degrees with complaints of pain at that point.  Her muscles 
also appeared to tighten at 20 degrees and did not want to 
abduct further.  Further examination showed the right hip to 
rotate internally 0 to 25 degrees in flexion, compared to 0 
to 40 degrees on the left, with complaints of discomfort at 
25 degrees.  The Veteran also voiced discomfort on right hip 
internal rotation at 40 degrees.  The examiner noted some 
sense of guarding with right hip ROM, particularly with 
internal and external rotation.  The examiner noted that both 
knees had full ROM, so they did not interfere with the 
examination.

Although the radiologist interpreted the hip x-rays as 
negative and the examiner concurred he saw no thickening in 
the cortex of the pubic rami and medial inferior aspect of 
the femoral neck, the examiner opined that there was some 
early narrowing in the superior aspect of the joint between 
the acetabulum and the femoral head, with some early 
sclerotic changes in the acetabulum in that area.  As a 
result he suspected possible early degenerative arthritis in 
the right hip, which would explain the persistent right hip 
pain, as well as the right hip LOM on examination.  He 
further opined the degenerative arthritis was secondary to 
the stress fractures the Veteran sustained during her active 
service.

Upon receipt of the October 2008 examination report, in a 
November 2008 rating decision, AMC/RO granted a compensable 
evaluation of 10 percent, effective the date of the 
examination.  The Board notes it is not entirely clear on 
what basis the increase was allowed.  The rating decision and 
supplemental statement of the case references 38 C.F.R. 
§§ 4.40 and 4.45, but it is not entirely clear those codes 
are the bases.  This is of de minimus concern, however, as 
the evidence of record shows the veteran's right hip did not 
manifest at a higher rate.  The Board, however, clarifies the 
basis of the increase as being degenerative arthritis 
confirmed by x-ray.

Degenerative arthritis is rated under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a. It provides that degenerative 
arthritis established by x-ray is rated on the basis of LOM 
under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
LOM must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of LOM, but with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual LOM 
of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable 
LOM is demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

The LOM criteria for the hip are set forth above, and the 
findings on examination show the LOM of the Veteran's right 
hip to be noncompensable.  See Diagnostic Code 5253.  Thus, 
in light of the examiner's notation of painful motion on 
examination, the right hip more nearly approximated a 10 
percent rating as of the date of the October 2008 
examination.  38 C.F.R. § Diagnostic Code 5003; see 
Lichtenfels, 1 Vet. App. at 488.  The Board finds a higher 
rating was not met or approximated, as there is no evidence 
of involvement of two or more major joints or incpacitating 
exaggerations.  Furhter, the findings on examination showed 
the right hip manifested abduction beyond 10 degrees.

The ability to manifest motion, even significantly limited 
motion, demonstrates the absence of ankylosis which, by 
definition, is "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DOLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 28th Ed. 1994) at 86).  Thus, there is no factual 
basis for a higher rating under Diagnostic Code 5250.  
Objective examination and x-rays showed no active femur 
pathology rated under Diagnostic Code 5255.

The Board also notes the examiner at the October 2008 
examination observed that there was no change in ROM on 
repeated use, and neither did there appear to be any weakness 
or lack of endurance or incoordination.  In light of the 
totality of these findings, the Board finds the right hip 
more nearly approximated a 10 percent rating as of October 6, 
2008, and it has continued to manifest at that rate and no 
higher.  38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5525.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Further, a hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  See 38 C.F.R. 
§ 4.27.

In light of the Board's findings above, the Board further 
finds the diagnostic code for the Veteran's right hip should 
be hyphenated to indicate degenerative arthritis as part of 
her disability picture.

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

Sinusitis.  Service treatment records note the Veteran's 
treatment for upper respiratory infections on approximately 
five occasions between May 2000 and August 2003.  Findings on 
examination included sinus tenderness, post nasal drip, and 
congestion.  The diagnostic assessment in August 2003 was 
allergic rhinitis.  The Veteran noted allergic rhinitis on 
her Report of Medical History for her examination at 
separation.  The December 2003 Report Of Medical Examination 
For Separation, however, notes the nose, sinus, mouth, and 
throat as normal.

The July 2004 examination report notes the Veteran reported 
she always had post nasal drip with rhinorrhea, and sometimes 
she awoke with a sore throat.  Further, she sneezed all the 
time and experienced some sinus congestion, and her symptoms 
were worse in the spring and summer.  She used Benadryl for 
relief.  Physical examination revealed the ears as clear, and 
the lower turbines of the nose as pink and moist.  The 
Veteran complained of tenderness to percussion of the 
maxillary sinuses.  X-rays of the sinuses were interpreted as 
showing unremarkable sinuses.  The examiner rendered a 
diagnosis of seasonal allergies.

The Board notes the in-service episodes documented in the 
service treatment records, but the findings on objective 
examination did not demonstrate a diagnosed chronic disorder 
of the sinus.  In the absence of a diagnosed current 
disorder, the Board is constrained to find the preponderance 
of the evidence is against the claim.

Cyst.  The veteran's written submissions and her testimony 
have related to a cyst of the interior left thigh.  Service 
treatment records, however, note her May 2003 treatment and 
June 2003 follow-up for a right labial inclusive cyst which 
the examiner noted the Veteran had been trying to squeeze it.  
Examination revealed mild tenderness.  She did not note the 
cyst on her Report Of Medical History for her examination at 
separation.  Service treatment records are entirely negative 
for any entries related to complaints, findings, or treatment 
for, a cyst that involved the left thigh.  The December 2003 
Report Of Medical Examination For Separation notes the lower 
extremities were assessed as normal, and the skin 
abnormalities noted did not involve any cyst residual or 
residuals.

Both the July 2004 and October 2008 examination reports note 
the absence of any positive finding on objective clinical 
examination of a cyst or cyst residual on either thigh.  With 
regard to the first evidentiary showing for service 
connection, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).

In light of the absence of a diagnosed chronic disorder as 
concerns the Veteran's sinuses and the claimed cysts, there 
is no factual basis for service connection.  Thus, the Board 
is constrained to find the preponderance of the evidence is 
against the claims.  38 C.F.R. § 3.303.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable evaluation for eczema 
is denied.

Entitlement to an initial compensable evaluation for the 
period prior to October 6, 2008, for residuals of stress 
fracture, right femoral neck and pubic ramus, and an initial 
evaluation higher than 10 percent for the period beginning on 
October 6, 2008, is denied.

Entitlement to an initial compensable evaluation for the 
period prior to October 6, 2008, for scar residuals of a 
cholecystectomy, and an initial evaluation higher than 10 
percent for the period beginning on October 6, 2008, is 
denied.

 Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for right labial inclusion 
cyst (also claimed as cysts removal and cyst of the left 
inner thigh) is denied.


REMAND

The applicable rating criteria evaluate residuals of gall 
bladder removal surgery on the basis of nonsymptomatic, mild, 
or severe symptoms, without a specific listing of related 
symptomatology.  See 38 C.F.R. § 4.114, Diagnostic Code 7318.  
The July 2008 remand instructed the RO to request the 
examiner to describe the Veteran's symptomatology as severe, 
mild, or nonsymptomatic, which was done.  The October 2008 
examination report notes the examiner diagnosed post-
cholecystectomy dumping (loose stools, cramps, nausea), but 
did not note a description of the severity of the Veteran's 
symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for her gall bladder 
removal since October 2008.  After the 
Veteran has signed the appropriate 
releases, AMC/RO should obtain any records 
not already associated with the claims 
file, including any ongoing VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, AMC/RO 
shall return the claims file to the 
examiner who conducted the October 2008 
examination and ask him to describe the 
Veteran's symptomatology as nonsymptomatic, 
mild, or severe.  If the same examiner is 
not available, refer the claims file to an 
equally qualified examiner with the same 
request.  If either the original or a 
substitute examiner opines that an 
examination is needed to render the 
assessment, AMC/RO shall arrange the 
examination.  The claims file must be 
provided to the examiner as part of any 
examination conducted.

If an examination is needed, the Veteran 
must be given adequate notice of the date 
and place of any requested examination.  A 
copy of all notifications, including the 
address where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Then readjudicate the Veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


